DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 5/19/21 is entered and made of record. 
III.	Claims 1-12 are pending and have been examined, where claims 1-12 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-12 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining a first reference value indicative of measured line integral values for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region, scaling at least one of the first portion and the second portion of the acquisition data based on a ratio of the first and second reference values” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of 3D medical imaging,  which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-12 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-12 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

Leghissa (US 20190064292) discloses an apparatus for off-center detector 3D X-ray reconstruction or for proton radiography reconstruction, comprising a processing unit arranged 
determining a first reference value indicative of measured line integral values  for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region (see paragraph 16, multiple projections or projection images, integral-values are taken or chosen as needed to construct a fan- or cone-beam projection, the final MR image, one of the integral values are read as first and second reference values):

    PNG
    media_image1.png
    436
    761
    media_image1.png
    Greyscale

Leghissa is silent in disclosing scaling at least one of the first portion and the second portion of the acquisition data based on a ratio of the first and second reference values, and prior art because the US filing date, 8/24/18, of Leghissa is after the earliest priority date of the current application 12/21/2016.

Besson (US 20150223766) discloses measuring attenuation of the line integral by the energy integrating cell and the measurement of attenuation of the line integral by the photon counting cell are not performed concurrently, where one cell may measure a line integral at a time unless the photon counting cell and energy integrating cell are overlapping, where the attenuation of the line integral may be measured via the energy integrating cell during a first rotation segment of the helical scan and may be measured via the photon counting cell during a second rotation segment of the helical scan, where the energy integrating cell may measure the attenuation of the line integral during a first portion of a first rotation and the photon counting cell measure the attenuation of the line integral during a second portion of the first rotation, where the first and second portions of the first rotation are different,180 degrees apart, where the energy integrating cell measures the attenuation of the line integral during a first rotation of the helical scan and the photon counting cell may measure the attenuation of the line integral during a second rotation of the helical scan, where the first rotation is a different (full) rotation than the second rotation (see paragraph 74). 
Besson reads on obtaining acquisition data measured by an off-center X-ray detector or by a proton detector, wherein the acquisition data includes a first portion and a second portion, wherein the first and second portion both cover at least a detector overlap region and measuring line integral values  for the first portion in the detector overlap region and determining a first reference value indicative of measured line integral values  for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region.”

Lonn (US 20040066909) discloses an apparatus for off-center detector 3D X-ray reconstruction or for proton radiography reconstruction, comprising a processing unit arranged for
obtaining acquisition data measured by an off-center X-ray detector or by a
proton detector, wherein the acquisition data includes a first portion and a second portion, wherein the first and second portion both cover at least a detector overlap region (see figure 5, the first portion is center but the second region is off center, both image regions are overlapped):

    PNG
    media_image2.png
    292
    458
    media_image2.png
    Greyscale

scaling at least one of the first portion and the second portion of the acquisition data based on a ratio of the first and second reference values (see paragraph 59, one first calculates total attenuation over the area under the extended projection curve, if the ratio is larger than unity, the x-axis is scaled by the ratio so that the initial estimated projection, the total attenuation is read as first reference value and the area under the projection curve is read as second reference value, also if the ratio is larger than unity, the x-axis is scaled by the ratio so that the initial estimated projection is further expanded, if the ratio is significantly smaller than unity, the expanded projection can be compressed in x), and 
performing reconstruction using the result of the scaling (see paragraph 74, values are converted into attenuation values corresponding to the 511 keV photon energy the PET reconstruction proceeds).
Lonn also discloses an attenuation line integrals are computed through the smoother attenuation maps and sorted into sinograms to match the Functional emission sinograms (see paragraph 76), but is silent in disclosing determining a first reference value indicative of measured line integral values for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region. 

Zou (US 20090262997) discloses, in step S201, projection data of an object is obtained for high energy spectra and low energy spectra; in step S202, a pair of line integral equations each having a linear term and a non-linear beam hardening term are determined; in step S203, average attenuation terms and beam hardening terms are obtained; in step S204, initial solutions of the line integral equations are obtained; in step S205, the line integral equations are solved iteratively, and in step S206, a reconstructed image of the object is produced based for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region.

Zou, Lonn, Besson and Leghissa, taken alone or combination with each other, are silent in disclosing all the limitations for claim 1. For the reasons above all the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/25/21